Citation Nr: 1748532	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  07-05 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to February 22, 2010.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board previously remanded this claim in March 2009, January 2011, March 2013, April 2014, and May 2015 for additional development.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Also remanded by the Board in May 2015 was the issue of entitlement to service connection for a low back disability.  In a January 5, 2017 rating decision, however, service connection for a low back disability was granted.  This represents a full grant of the benefits sought, and the issue is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

Additionally, the Board notes that the January 5, 2017 rating decision granted a TDIU and assigned an effective date of February 22, 2010, which, according to the RO, is the date when the Veteran first met the schedular criteria.  As the RO's decision to grant a TDIU from February 22, 2010 is only a partial grant of the benefit sought on appeal, the Board will consider whether a TDIU is warranted for the rating period prior to February 22, 2010.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, prior to February 22, 2010, the Veteran was unemployable as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis prior to February 22, 2010 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C.A. § 5013(a)-compliant notice in April 2006.  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim decided herein are moot.

II.  Entitlement to a TDIU on an Extraschedular Basis

A.  Legal Principles

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016).  Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).  The central inquiry is, ?whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2016).

In exceptional circumstances, where the veteran does not meet these percentage requirements, a total rating nonetheless may be assigned on an extraschedular basis upon a showing that the individual is indeed unable to obtain or retain substantially gainful employment because of a service-connected disability or disabilities.  38 C.F.R. § 4.16(b) (2016).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to any non-service-connected condition or advancing age.  38 C.F.R. §§ 3.341, 4.16, 4.19.

B.  Factual Background and Analysis

At the time the Veteran filed his claim for entitlement to a TDIU in January 2006, his service-connected disabilities included bilateral pes planus, rated 30 percent; left knee iliotibial tendinitis, rated 10 percent; right knee iliotibial tendinitis, rated 10 percent; and right knee symptomatic removal of the semilunar cartilage, rated 10 percent.  The Veteran's combined service-connected disability rating at this time was 50 percent.

A review of the Veteran's application for a TDIU shows that he ceased working full-time in 1993.  Prior to this period, he was employed at a factory where he spray-painted toolboxes.

The Veteran has a high school education and two years of community college.  His background training is in commercial painting, as well as heating, air conditioning, and gas, and plumbing repair.

In January 1998, the Veteran was found disabled by the Social Security Administration (SSA), effective December 1995. The disability transmittal lists the Veteran's left knee reconstruction as the primary diagnosis for the award of disability benefits.  The Veteran was found to be unable to lift or carry more than 10 to 15 pounds, work while standing, or engage in sedentary work which did not allow him to stand and move about at will after sitting for periods of time ranging from 10 minutes to one hour.  SSA found that given the vocational factors of the Veteran's education and previous work experience, no jobs exist in significant numbers in the national economy which the Veteran could perform on a sustained basis.  The continuation of disability benefits transmittal from December 2003 lists degenerative disk disorder of the lumbar spine as the primary diagnostic reason for the Veteran's disability benefits continuation and osteoarthritis of the right and left knees as the secondary diagnostic reason.

Private treatment records from March 1998 show increasing instability in the Veteran's left knee.  The Veteran's medical provider opined that the Veteran would be permanently restricted from any type of work that required pivoting or climbing stairs or a ladder.

During a June 1999 VA examination for the Veteran's bilateral pes planus, the Veteran reported that the pain in his feet worsened after 10 to 15 minutes of standing.  The examiner noted that the Veteran's bilateral pes planus is chronic but it is usually not disabling.

In a May 2006 VA examination, the Veteran reported that he could not sit or stand for long periods of time.  The examiner found that although the Veteran's documented back degeneration was not service-connected at the time, it was unlikely that the Veteran could perform any heavy physical labor, as the Veteran is unable to sit for than 10 minutes, he has difficulty going up and down stairs, and he cannot stand for any length of time.  Additionally, the examiner opined that the Veteran's pes planus would cause him difficulty standing on his feet for any significant length of time to perform a job.  

During a February 2010 VA examination, the Veteran reported the inability to sit or stand for long periods of time.  The examiner opined that it is at least as likely as not that the Veteran meets the criteria to be considered medically unable to seek and maintain gainful employment.  

In a June 2010 statement, the Veteran noted that his prior employment experience involved physical labor, specifically, in painting or as a general contractor.  He stated that he could no longer sit, stand, or walk for any period of time without experiencing constant pain.  

Pursuant to the Board's January 2011 remand, a new VA examination was conducted in June 2011, as the February 2010 VA examination opinion was found to be inadequate because the examiner did not state whether he considered only service-connected disabilities or a combination of service-connected and non-service-connected disabilities when determining whether the Veteran was able to obtain and perform gainful employment.  The June 2011 VA addendum opinion stated that the examiner considered the Veteran's service-connected bilateral knee and bilateral feet disabilities, as well as the Veteran's low back disorder, for which he was not service-connected for, regarding the Veteran's employability.  The examiner opined that it is as least as likely as not that the Veteran meets the criteria to be considered solely and medically unable to seek and maintain gainful employment, noting that the Veteran would be unable to perform sedentary or light duty skilled or unskilled employment.

Following the Veteran's reports during his June 2011 VA examination of constant pain and the inability to sit and walk without experiencing severe pain, in a March 2012 VA Memorandum, the Veteran's TDIU claim was referred to the Director of Compensation Service (Director) for consideration on an extraschedular basis.  

In an April 2012 administrative decision, the Director denied entitlement to a TDIU on an extraschedular basis.  In support of the denial, the Director reasoned that the evidence did not show that the Veteran was unable to secure and follow a substantially gainful occupation solely by reason of his service-connected bilateral knee and bilateral feet disabilities.  The Director noted that the June 2011 VA examination opinion considered the Veteran's back disorder, which was not service-connected.  According to the Director, the examiner's opinion did not discuss what degree of unemployability was attributed to the Veteran's service-connected knee and feet disabilities as compared to the degree of unemployability attributed to the Veteran's non-service-connected back disorder.

Pursuant to the Board's April 2014 remand, an addendum opinion to the June 2011 VA examination was obtained, as the June 2011 VA examiner did not assess the degree to which the Veteran's service-connected disabilities and non-service-connected disabilities contributed to the Veteran's employability.  The May 2014 VA examination addendum opinion found that it was less likely than not that the Veteran's service-connected disabilities rendered him unemployable.  The medical opinion provider reasoned that the Veteran was capable of sedentary and light work because his pes planus disability could be treated with orthotics and that iliotibial tendinitis is not a cause of permanent unemployability.  Additionally, the medical opinion provider stated that the Veteran's non-service-connected back disorder was likely related to his lifetime of labor-type jobs and that this disorder would not limit the Veteran from light or sedentary work.

In support of his claim, the Veteran submitted a February 2015 independent medical opinion from private physician Dr. D. M. regarding the Veteran's service-connected disabilities in relation to his employability.  Dr. D. M. interviewed the Veteran and reviewed his claims file prior to rendering his opinion.  Dr. D. M. noted the Veteran's report that over the past fifteen years, his feet became painful to the point where he could only stand or ambulate for three to five minutes before needing to sit down.  Additionally, the Veteran reported that using stairs, squatting, or prolong walking aggravates his knees and that he wears a brace on his left knee and a sleeve on his right knee.  Dr. D. M. opined that is was at least as likely as not that the Veteran was precluded from all types of substantially gainful employment due to his service-connected bilateral pes planus since 1998.  Dr. D. M. reasoned that the Veteran's pes planus prevents him from performing prolonged standing or walking.  While not service-connected at the time, Dr. D. M. further opined that the Veteran is unable to sit for prolonged periods of time to perform a sedentary occupation due to his back disorder, even if allowed to take breaks.  Lastly, Dr. D. M. opined that it is at least as likely as not that the Veteran is unable to secure or follow substantially gainful employment of any kind due to his service-connected orthopedic conditions.

In a January 2017 rating decision, the Veteran was granted service connection for his low back disability, evaluated at 20 percent from June 6, 2011, as well as entitlement to a TDIU effective February 22, 2010.

In support of his claim, the Veteran submitted an August 2017 opinion from a vocational expert, Ms. A. J., who highlighted the evidence surrounding the Veteran's service-connected disabilities, as well as any functional limitations resulting from those disabilities.  Ms. A. J. stated that the Veteran's prior employment required standing and walking most of the day.  The Veteran reported difficult standing or walking for more than 10 to 15 minutes, difficulty sitting for more than 15 minutes, difficulty climbing stairs, the necessity to lie down to rest several times a day, and using a cane or walker to ambulate.  Although the Veteran completed some college, Ms. A. J. noted this was in the late 1970's and that the Veteran has very basic computer skills.  While the Veteran attempted to perform a sedentary job after leaving his career as a toolbox spray-painter because of his physical disabilities in the 1990's, he could not complete the necessary training due to his inability to sit for prolonged periods of time and his lack of computer skills.  Ms. A. J. opined that the Veteran has been unable to secure and maintain substantially gainful employment, even at a sedentary level, as a result of his service-connected bilateral pes planus, iliotibial tendinitis of the bilateral knees, and his right knee disability since 1995, when the Veteran was last able to work full-time.  She stated that the Veteran did not possess the necessary skills to transfer to sedentary work and that his physical limitations due to service-connected disabilities would preclude him from being able to perform the physical demands of any job as a result of his limited ability to stand and walk.

Upon review of the record, the Board finds that entitlement to a TDIU on an extraschedular basis prior to February 22, 2010 is warranted.  In reaching this decision, the Board has considered the Veteran's service-connected disabilities at the time of his TDIU claim in January 2006, his employment history and educational background, VA examination reports, private treatment records, and private medical and vocational expert opinions.

Significantly, the Board finds the August 2017 vocational expert opinion by Ms. A. J. to be the most probative evidence of record.   Based on her review of the Veteran's claims file, with consideration given to the Veteran's educational and employment background, Ms. A. J. opined that the Veteran has been unable to secure and maintain substantially gainful employment, including at a sedentary level, since 1995 as a result of his service-connected bilateral feet and knee disabilities.  This opinion is supported by medical evidence of record documenting the Veteran's reported symptoms regarding these disabilities since he left full-time employment in 1995, to include difficulty sitting, standing, walking, squatting, going up and down stairs, and lifting.  The evidence shows the Veteran's feet and knee disabilities impeded his ability to work as a spray-painter in a toolbox factory because of his physical limitations.  Additionally, the vocational expert found the Veteran's prior employment involved physical demands such as standing and walking around, which the Veteran is unable to perform today due to his service-connected disabilities.  While the Veteran completed two years of college, the vocational expert found that he lacked basic computer skills to perform sedentary work, and that the Veteran was unable to sit for prolonged periods of time to even complete the necessary training for most sedentary positions.

The Board affords the VA examiner's May 2014 addendum opinion little probative weight.  While the VA examiner stated that the Veteran was capable of sedentary and light work, the examiner did not consider the Veteran's level of education or employment background when reaching this conclusion.  Further, the Board finds that this type of employment is not in line with the Veteran's training in commercial painting which would require more physical exertion other than sitting.  For these reasons, the Board affords significant probative weight Ms. A. J.'s August 2017 opinion, which relies on the medical evidence of record, as well as the Veteran's educational and employment background.

 In light of the Veteran's occupational background and the functional limitations described, the Board finds that the evidence is in equipoise as to whether the Veteran is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of combined symptoms of his service-connected bilateral knee and feet disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. §  5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU on an extraschedular basis prior to February 22, 2010 is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


